 5:10-cr-00713-MBS          Date Filed 03/11/19      Entry Number 94         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

United States of America                      )
                                              ) Cr. No. 5:10-713
       vs.                                    )
                                              )
Romeo Almonds,                                )          ORDER
                                              )
                       Defendant.             )
                                              )

       On December 21, 2010, Defendant Romeo Almonds pleaded guilty to possession with intent

to distribute and distribution of 5 grams or more of cocaine base, in violation of 21 U.S.C. §

841(b)(1)(B) (Count 9); and possession with intent to distribute and distribution of cocaine base

within 1,000 feet of a playground, in violation of 21 U.S.C. §§ 841(b)(1)(B) and 860 (Count 10).

On June 30, 2011, Defendant was sentenced to incarceration for a period of 120 months as to each

count, to run concurrently, to be followed by a term of supervised release for 8 years as to Count 9

and 16 years as to Count 10, to run concurrently. Judgment was entered on July 7, 2011. By order

filed December 21, 2011, the case was remanded for resentencing in accordance with the Fair

Sentencing Act of 2010. On March 16, 2012, an amended judgment was entered that reduced

Defendant’s term to twelve months and one day as to each count, to run concurrently, to be followed

by a term of supervised release for six years as to Count 9 and twelve years as to Count 10, to run

concurrently. Defendant was released to supervision on or about June 27, 2012.

       This matter is before the court on Defendant’s pro se motion for termination of supervised

release, which motion was filed on February 27, 2019. The court has conferred with United States

Probation Officer Michael D. Clyburn and Assistant United States Attorney J.D. Rowell, who do not

oppose early termination.

       Considering the factors set forth in 18 U.S.C. § 3553(a) to the extent that they are applicable,

the court finds that the interests of justice will be served if termination of supervision is granted

at this time. See 18 U.S.C. § 3583(e). Defendant’s motion for early termination of supervised
5:10-cr-00713-MBS          Date Filed 03/11/19       Entry Number 94   Page 2 of 2




release (ECF No. 93) is granted.

       IT IS SO ORDERED.


                                           /s/ Margaret B. Seymour
                                           Senior United States District Judge

Columbia, South Carolina

March 8, 2019




                                                 2
